Exhibit 10.1 2017 Viad Corp Omnibus Incentive Plan Effective May 18, 2017 Contents Article 1. Establishment, Purpose, and Duration 1 Article 2. Definitions 1 Article 3. Administration 7 Article 4. Shares Subject to This Plan and Maximum Awards 8 Article 5. Eligibility and Participation 11 Article 6. Stock Options 11 Article 7. Stock Appreciation Rights 12 Article 8. Restricted Stock and Restricted Stock Units 14 Article 9. Performance Units/Performance Shares 15 Article 10. Cash-Based Awards and Other Stock-Based Awards 16 Article 11. Transferability of Awards 16 Article 12. Performance Measures 17 Article 13. Non-employee Director Awards 18 Article 14. Dividends and Dividend Equivalents 18 Article 15. Beneficiary Designation 18 Article 16. Rights of Participants 19 Article 17. Change of Control 19 Article 18. Amendment, Modification, Suspension, and Termination 21 Article 19. Withholding 21 Article 20. Successors 22 Article 21. General Provisions 22 2017 Viad Corp Omnibus Incentive Plan Article 1. Establishment, Purpose, and Duration Establishment. Viad Corp, a Delaware corporation (hereinafter referred to as the “Company”), establishes an incentive compensation plan to be known as the 2017 Viad Corp Omnibus Incentive Plan (hereinafter referred to as the “Plan”), as set forth in this document. This Plan permits the grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units, Covered Employee annual incentive awards, Cash-Based Awards, and Other Stock-Based Awards. This Plan shall become effective upon shareholder approval (the “Effective Date”) and shall remain in effect as provided in Section1.3 hereof. Purpose of This Plan. The purpose of this Plan is to provide a means whereby Employees and Directors of the Company develop a sense of proprietorship and personal involvement in the development and financial success of the Company, and to encourage them to devote their best efforts to the business of the Company, thereby advancing the interests of the Company and its shareholders. A further purpose of this Plan is to provide a means through which the Company may attract able individuals to become Employees or Directors of the Company and to provide a means whereby those individuals upon whom the responsibilities of the successful administration and management of the Company are of importance, can acquire and maintain stock ownership, thereby strengthening their concern for the welfare of the Company. Duration of This Plan. Unless sooner terminated as provided herein, this Plan shall terminate ten (10) years from the Effective Date. After this Plan is terminated, no Awards may be granted but Awards previously granted shall remain outstanding in accordance with their applicable terms and conditions and this Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Stock Options may be granted more than ten (10) years after the earlier of: (a) adoption of this Plan by the Board, or (b) the Effective Date. Prior Plans. No further grants shall be made under the Prior Plans from the time of the Effective Date of this Plan.
